10.1

EMPLOYMENT, NONDISCLOSURE AND NON-COMPETE AGREEMENT


THIS EMPLOYMENT, NONDISCLOSURE AND NON-COMPETE AGREEMENT (“Agreement”) is made
and entered into as of this 15th day of June, 2015, by and between RICHARDSON
ELECTRONICS, LTD., a Delaware corporation with its principal place of business
located at 40W267 Keslinger Road, P.O. Box 393, LaFox, IL 60147-0393 (the
“Company” or “Employer”), and Lee A. McIntyre III, also known as Trey, an
individual whose current residence address is 4134 Birkshire Heights, Fort Mill,
South Carolina 29708 (“Employee”).


RECITALS


WHEREAS, the Company and International Medical Equipment & Services, Inc., a
North Carolina corporation (“IMES, Inc.”), where Employee served as President
and Chief Executive Officer, are parties to an asset purchase agreement dated
June 15, 2015 (“Purchase Agreement”); and


WHEREAS, capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Purchase Agreement; and


WHEREAS, the Employer desires to employ Employee as its Executive Vice
President, IMES, a division of Richardson Healthcare, upon the terms and
conditions stated herein; and


WHEREAS, Employee desires to be so employed by the Employer at the salary and
benefits provided for herein; and


WHEREAS, Employee acknowledges and understands that during the course of his
employment, Employee has and will become familiar with certain confidential
information of the Employer which provides the Employer with a competitive
advantage in the marketplace in which it competes, is exceptionally valuable to
the Employer, and is vital to the success of the Employer’s business; and


WHEREAS, the Employer and Employee desire to protect such confidential
information from disclosure to third parties or its use to the detriment of the
Employer; and


WHEREAS, Employee acknowledges that the likelihood of disclosure of such
confidential information would be substantially reduced, and that legitimate
business interests of the Employer would be protected, if Employee refrains from
competing with the Employer and from soliciting its customers and employees
during and following the term of the Agreement, and Employee is willing to
covenant that he will refrain from such actions.


NOW THEREFORE, in consideration of the promises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto acknowledge and agree as
follows:


ARTICLE ONE


NATURE AND TERM OF EMPLOYMENT


1.01    Employment. The Employer hereby agrees to employ Employee and Employee
hereby accepts employment as the Employer’s Executive Vice President, IMES, a
division of Richardson Healthcare (the “Business”).


1.02    Term of Employment. Employee’s employment pursuant to this Agreement
shall commence on June 15, 2015, or such other date as may be agreed upon by
Employee and the Employer and, subject to the other provisions of this
Agreement, the term of such employment (the “Employment Term”) shall continue on
an “at will” basis for five years.


1.03    Duties. Employee shall perform such managerial duties and
responsibilities as may be assigned by the Employer’s Executive Vice President,
Richardson Healthcare or such other person as the Employer may designate



3196714-5

--------------------------------------------------------------------------------



from time to time. Employee will adhere to the policies and procedures of the
Employer, including, without limitation, its Code of Conduct, and will follow
the supervision and direction of the Executive Vice President, Richardson
Healthcare, or such other person as the Employer may designate from time to
time, in the performance of such duties and responsibilities. Employee agrees to
devote his full working time, attention and energies to the diligent and
satisfactory performance of his duties hereunder and to developing and improving
the business and best interests of the Company. Employee will use all reasonable
efforts to promote and protect the good name of the Company and will comply with
all of his obligations, undertakings, promises, covenants and agreements as set
forth in this Agreement. Employee will not, during the Employment Term and for a
period of five (5) years following the termination of employment (including
without limitation by way of resignation), engage in any activity which would
have, or reasonably be expected to have, an adverse affect on the Employer’s
reputation, goodwill or business relationships or which would result, or
reasonably be expected to result, in economic harm to the Employer.


1.04    IMES. During the Employment Term, the Company shall maintain separate
internal financial reporting for the Business, with separate internal financial
statements for the Business (the “Financial Statements”) as further described in
this Article One below and otherwise consistent with this Agreement. The Company
agrees that during the Employment Term, the Business shall be maintained as a
separate internal division (i.e., IMES, a division of Richardson Healthcare) and
shall do business as, inter alia, International Medical Equipment and Services.
During the Employment Term, the Company shall maintain an office location in
Fort Mills, SC.


1.05    During the Employment Term, the Company shall ensure that one or more of
the Company’s other divisions, or an outside contractor, will use its
capabilities to repair replacement parts for resale by the Business at an
expense allocation to the Business to be agreed to by the Employer and Employee.


1.06    During the Employment Term, the Employer and Employee shall undertake
reasonable efforts to ensure that:


(a)    the Business shall continue to operate under the business model of IMES,
Inc. in which the Business will train engineers to service diagnostic imaging
equipment, refurbish and sell replacement Parts for diagnostic imaging
equipment, sell diagnostic imaging equipment, and provide technical support for
diagnostic imaging equipment (collectively the “Core Business”);


(b)    the services in and the sales from the Core Business will continue to be
provided both domestically and internationally;


(c)    the revenue and expense from, and otherwise allocated (consistent with
this Agreement) to, the Business and the Core Business shall be included in the
Financial Statements which shall be maintained in the separate books and records
for the Business as kept by the Employer (consistent with this Agreement);


(d)    Upon mutual approval by the Employee and the Company of a business plan,
the Business will, to the extent provided for in such approved business plan,
sell replacement Parts for equipment produced by manufacturers of diagnostic
imaging equipment in addition to and different from the Parts sold by the Core
Business. The revenue and cost (including without limitation cost of sales) of
all such Parts described in this clause (d) will be included in the Business’s
Financial Statements regardless of where such Parts are sold and which Company
division sells such Parts. For the avoidance of doubt, any and all plans,
including but not limited to the addition of new infrastructure, inventory or
employees, made to accommodate the sale of such Parts described in this clause
(d) shall require the prior agreement of the Company. Notwithstanding anything
to the contrary contained in this Agreement, the business plan, the revenue
allocation and the cost allocation described in this Section 1.06(d) shall not
apply to displays, flat panel detectors, new offerings taken on by the Company
by business acquisition, MRI tubes and repaired MRI generators;


(e)    both the revenue and the cost of all Aquilion tubes and all Toshiba Parts
(including without limitation cost of sales) shall be included in the Business’s
Financial Statements regardless of where such products are sold and which
Company division sells such products; and



2
3196714-5

--------------------------------------------------------------------------------



(f)    the Company shall use its best efforts to develop a tube that can be used
in Toshiba equipment in place of the Aquilion tube (“Alternative Tube(s)”).
Gross revenues and associated cost of goods sold generated from such sales, each
as determined by the Company in its sole discretion, will be allocated to the
Business’s Financial Statements.


As used herein, “Parts” shall mean all replacement parts used to repair or
service equipment which are either harvested from complete systems or acquired
directly from suppliers.


1.07    During the Employment Term, the Company intends at a time determined by
the Company to implement operations that are substantially similar to the Core
Business on a global basis. The revenue and expense from such operations and/or
implementation shall be included in the Business’s Financial Statements.
Employee shall propose the budget and shall be involved in the budgeting process
for any such project.


1.08    The revenues and costs from any inventory held by the Business on the
Closing Date shall be included in the Business’s Financial Statements when it is
sold regardless of whether it is sold by the Business or any other Company
division.


1.09    Notwithstanding anything to the contrary contained herein, and for the
avoidance of doubt, the Company reserves the right to allocate to the Business’s
Financial Statements as an expense an appropriate percentage of sales (as
determined by the Company in its discretion) for any sales credited to the
Business but made by employees of the Company which are not employees of the
Business.


1.10    For the avoidance of doubt, revenues generated by the Business for sales
of the Company’s products not specifically provided for in this Agreement but as
may be subsequently agreed with the Company shall be included in the Business’s
Financial Statements, provided that (a) the related cost of goods sold as
recorded in the Company’s ERP is allocated to the Business’s Financial
Statements and (b) sales of the Company’s products to customers that purchased
such products from the Company in the past or from acquired product lines or
businesses shall not be included in the Business’s Financial Statements.


ARTICLE TWO


COMPENSATION AND BENEFITS


For all services to be rendered by Employee in any capacity hereunder (including
as an officer, director, committee member or otherwise of the Employer or any
parent or subsidiary thereof or any division of any thereof) on behalf of the
Employer, the Employer agrees to pay Employee so long as he is employed
hereunder, and Employee agrees to accept, the compensation set forth below.


2.01    Base Salary. During the Employment Term, the Employer shall pay to
Employee an annual base salary (“Base Salary”) at the rate of three hundred
thousand dollars ($300,000) (reduced by any applicable withholding), payable in
installments as are customary under the Employer’s payroll practices from time
to time. The Employer at its sole discretion may, but is not required to, review
and adjust Employee’s Base Salary from year to year; provided, however, that,
except as may be agreed in writing by Employee, the Employer may not decrease
the Base Salary. No additional compensation shall be payable to Employee by
reason of the number of hours worked or by reason of hours worked on Saturdays,
Sundays, holidays or otherwise.


2.02    Annual Bonus.
(a)    Additional payments equal to 20% of the EBITDA for the applicable
preceding fiscal year (or portion thereof) of the Business (reduced by any
applicable withholding, if any) (the “Annual Bonus”), shall be payable to
Employee each year during the Employment Term pursuant to the payment schedule
below and subject to Sections 2.02(c) and 2.02(d) below, provided that such
Annual Bonus shall only be payable by the Employer to Employee for the
applicable preceding fiscal year (or portion thereof) if EBITDA in such

3
3196714-5

--------------------------------------------------------------------------------



period exceeds $2,000,000 after taking into account any deduction for negative
EBITDA, as set forth below in Section 2.02(c)(ii).


Applicable Full or Partial Fiscal Year of the Employer
Approximate Payment Date
Portion of fiscal year 2015 from the date hereof to end of fiscal year 2015
August 15, 2015
Fiscal year 2016
August 15, 2016
Fiscal year 2017
August 15, 2017
Fiscal year 2018
August 15, 2018
Fiscal year 2019
August 15, 2019
Portion of fiscal year 2020 to fifth anniversary of the date hereof
(the “Stub Period”)
Within 55 days after the conclusion of the Stub Period



(b)    The Employer shall pay or cause to be paid to Employee any Annual Bonus
in cash via wire transfer of immediately available funds to an account
designated by Employee in writing.
(c)    Determination of EBITDA. For the purposes of this Agreement, the
following definitions shall apply:
(i)    “Bonus Period” means the period commencing on the date hereof and ending
on the fifth anniversary of the date hereof.
(ii)    “EBITDA” means, as determined by the Employer, acting reasonably using
the Business’s Financial Statements and, for the avoidance of doubt, the
allocation provisions set forth in Article One, for any given period, the
earnings generated during such period by the Business after giving effect to the
deduction or provision for all operating and other expenses of such Business and
of the Company generally to the extent reasonably associated with revenues of
the Business (“Deductible Expenses”), including, without limitation,
depreciation on capital assets deployed, allocable expenses (including all
sales, marketing and development costs associated with sales by the Employer of
the Business’s inventory and/or sales by the Business of other of the Employer’s
products as contemplated by Article One and in respect of other product sales
permitted by the Company), total compensation (inclusive of bonuses) payable to
any employee, agent or consultant, any Annual Bonus paid or payable pursuant to
this Agreement, insurance costs and all Overhead Allocations, but before any
deduction or provision for interest, income taxes, depreciation of Purchased
Assets or amortization of intangible Purchased Assets, in all cases determined
in accordance with GAAP. For purposes of calculating EBITDA it is expressly
acknowledged that an Overhead Allocation shall be made. It is further expressly
acknowledged that should EBITDA as calculated for any given period be a negative
amount, such negative amount shall be carried forward and applied against any
otherwise positive EBITDA of the next successive applicable periods, if any, on
a dollar-for-dollar basis, so as to reduce the EBITDA for purposes of
determining the Annual Bonus, if any, of such next successive applicable periods
until such negative EBITDA amount has been fully applied against otherwise
positive EBITDA, if any, during the Bonus Period. For the avoidance of doubt, in
the event EBITDA for any given period (including as may be adjusted for any
previous negative EBITDA) is positive but below $2,000,000, there will be no
carryover of such EBITDA to subsequent periods.
(iii)    “Overhead Allocation” means, for any given period, a ratable allocation
of general overhead expenses of the Employer applied by the Employer to the
Business as operated by the Employer as mutually agreed to by Employee and the
Company.

4
3196714-5

--------------------------------------------------------------------------------



(d)    Bonus Calculation Procedures; Bonus Acknowledgment. Within 45 days after
the Employer’s fiscal year-end (except, in the case of the Stub Period, within
45 days after the conclusion of the Stub Period), the Employer shall deliver to
Employee written notice reasonably detailing the Employer’s determination of any
Annual Bonus for the prior year, or portion thereof (each, a “Post-Closing
Payment” and collectively, the “Post-Closing Payments”) and such determination
shall be final, binding and conclusive on the parties hereto absent error.
Within 10 days of such written notice, the Employer shall pay or cause to be
paid to Employee the amount of any such payment as so determined. Employee must,
within 30 days after his receipt of the Employer’s notice, give written notice
(an “Objection Notice”) to the Employer specifying in reasonable detail any
finding of error in the Employer’s determination of the applicable Post-Closing
Payment. If Employee does not deliver an Objection Notice within such 30-day
period, the Employer’s determination of the amount of the applicable
Post-Closing Payment shall be final, binding and conclusive on the parties
hereto. With respect to any disputed error pertaining to such Post-Closing
Payment, Employee and the Employer shall negotiate in good faith during the
30-day period after the date of the Employer’s receipt of the applicable
Objection Notice to resolve any such disputes. If Employee and the Employer are
unable to resolve all such disputes within such 30-day period, then within 10
days after the expiration thereof, all disputes shall be submitted to a mutually
agreed upon accountant, who shall be engaged to provide a final and conclusive
resolution of all unresolved disputes within 30 days after such engagement. The
accountant shall act as an arbitrator to determine only those issues that remain
in dispute, and such determination shall be based solely on a review of the
factual materials presented by Employee and the Employer, either on their own
initiative or at the specific request of the accountant, and such accounting
principles and literature as the accountant shall deem appropriate; provided,
however, that the accountant’s decision for each disputed amount must be within
the range of values assigned to each such item in the Employer’s notice of the
applicable Post-Closing Payment and the applicable Objection Notice,
respectively; and provided, further, that the Employer’s determination of any
Overhead Allocations and Deductible Expenses, in each case determined by the
Employer in good faith, shall be final and binding on the parties hereto and not
subject to the accountant’s review or dispute hereunder. The determination of
the accountant as to the disputed amounts shall be final, binding and conclusive
on the parties hereto. The fees and expenses of the accountant shall be
allocated by the accountant between the Employer and Employee based on the
aggregate percentage which the portions of the contested amounts not awarded to
each party bear to the aggregate amounts contested by such party (with the
Employer paying a percentage of such fees and expenses equivalent to such
percentage not awarded and Employee paying the remainder). Any agreed or
accountant-determined adjustment to any disputed Post-Closing Payment shall be
paid, reduced by any applicable withholding, if any, in the quarter following
such agreement or determination.
(e)    Post-Closing Operation of the Business.
(i)    Without limitation to specific contractual rights provided by this
Agreement, Employee acknowledges that it shall not be entitled to assert any
claim against the Employer in respect of, and the Employer has no express or
implied obligations under, this Agreement to conduct the Business in any
particular manner after Closing. Nothing in this Agreement creates a fiduciary
duty on the part of the Employer in respect of the Annual Bonus. For the
avoidance of doubt, except as may be specifically set forth in this Agreement,
the Employer is under no obligation to enter into any agreement, understanding
or arrangement that might or would lead to earnings includable in EBITDA for
purposes of calculating such payments. Employee acknowledges that, subject to
any limitations as may specifically be set forth in this Agreement, the Employer
may make from time to time such business decisions as it deems appropriate in
the conduct of the Business, including actions that may have an impact on EBITDA
of the Business and the Annual Bonus and Employee shall not have any right to
claim additional Annual Bonus payments or damages so long as the actions were
not taken by the Employer in bad faith for the sole purpose of decreasing the
Annual Bonus.
(ii)    The parties hereto recognize that, without limitation to the other terms
of this Agreement, if Employee ceases to be a full-time employee of the Employer
during the Bonus Period this would likely result in the Employer having to
provide significant replacement services to the Business (with the ensuing costs
to be included in Deductible Expenses).

5
3196714-5

--------------------------------------------------------------------------------



2.03    Auto Allowance and Vacation. During the Employment Term hereunder,
Employee shall be paid an auto allowance of $1,000 per month. Employee shall be
entitled to vacation in accordance with the Employer’s vacation policy in effect
from time to time; provided, that notwithstanding, anything to the contrary in
such policy, Employee shall be eligible for four (4) weeks’ vacation per year.


2.04    Other Benefits. The Employer will provide Employee such benefits (other
than bonus, auto allowance, severance, vacation) as are generally provided by
the Employer to its other employees, including but not limited to, health/major
medical insurance, dental insurance, disability insurance, life insurance, sick
days and other employee benefits (collectively “Other Benefits”), all in
accordance with the terms and conditions of the applicable Other Benefits Plans
as in effect from time to time. Nothing in this Agreement shall require the
Employer to maintain any benefit plan, nor prohibit the Employer from modifying
any such plan as it sees fit from time to time. It is only intended that
Employee shall be entitled to participate in any such plan offered for which he
may qualify under the terms of any such plan as it may from time to time exist,
in accordance with the terms thereof.


2.05    Disability. Any compensation Employee receives under any disability
benefit plan provided by the Employer during any period of disability, injury or
illness shall be in lieu of the Base Salary compensation which Employee would
otherwise receive under Article Two during such period of disability, injury or
sickness. Nothing in this Section 2.05 shall be construed to waive Employee’s
rights, if any, under existing law including, without limitation, the Family and
Medical Leave Act of 1993, 29 U.S.C. §2601 et seq. and the Americans with
Disabilities Act, 42 U.S.C. §1201 et seq.


2.06    Withholding. All salary, bonus and other payments described in this
Agreement shall be subject to withholding for federal, state or local taxes,
amounts withheld under applicable benefit policies or programs, and any other
amounts that may be required to be withheld by law, judicial order or otherwise.


ARTICLE THREE


CONFIDENTIAL INFORMATION
RECORDS AND REPUTATION


3.01    Definition of Confidential Information. For purposes of this Agreement,
the term “Confidential Information” shall mean all of the following materials
and information (whether or not reduced to writing and whether or not
patentable) to which Employee receives or has received access or develops or has
developed in whole or in part as a direct or indirect result of his employment
with the Employer or through the use of any of the Employer’s facilities or
resources:


(1)
Marketing techniques, practices, methods, plans, systems, processes, purchasing
information, price lists, pricing policies, quoting procedures, financial
information, customer names, contacts and requirements, customer information and
data, product information, supplier names, contacts and capabilities, supplier
information and data, and other materials or information relating to the manner
in which the Employer, its customers and/or suppliers do business;



(2)
Discoveries, concepts and ideas, whether patentable or not, or copyrightable or
not, including without limitation the nature and results of research and
development activities, processes, formulas, techniques, “know-how,” designs,
drawings and specifications;



(3)
Any other materials or information related to the business or activities of the
Employer which are not generally known to others engaged in similar businesses
or activities or which could not be gathered or obtained without significant
expenditure of time, effort and money; and



(4)
All inventions, ideas or other intellectual property that are derived from or
relate to Employee’s access to or knowledge of the Company or any of the above
enumerated materials and information.




6
3196714-5

--------------------------------------------------------------------------------



The Confidential Information shall not include any materials or information of
the types specified above to the extent that such materials or information are
publicly known. Failure to mark any of the Confidential Information as
confidential shall not affect its status as part of the Confidential Information
under the terms of this Agreement.


3.02    Ownership of Confidential Information. Employee agrees that the
Confidential Information is and shall at all times remain the sole and exclusive
property of the Employer. Employee agrees immediately to disclose to the
Employer all Confidential Information developed in whole or part by him during
the Employment Term and to assign to the Employer any right, title or interest
he may have in such Confidential Information.


Without limiting the generality of the foregoing, every invention, improvement,
product, process, apparatus, or design which Employee may take, make, devise or
conceive, individually or jointly with others, during the period of his
employment by the Employer, whether during business hours or otherwise, which
relates in any manner to the business of the Employer either now or at any time
during the period of his employment, or which may be related to the Employer in
connection with its business (hereinafter collectively referred to as
“Invention”) shall belong to and be the exclusive property of the Employer and
Employee will make full and prompt disclosure to the Employer of every
Invention. Employee will assign to the Employer, or its nominee, every Invention
and Employee will execute all assignments and other instruments or documents and
do all other things necessary and proper to confirm the Employer’s right and
title in and to every Invention; and, without limiting the foregoing, Employee
will perform all proper acts within his power necessary or desired by the
Employer to obtain letters patent in the name of the Employer (at the Employer’s
expense) for every Invention in whatever countries the Employer may desire,
without payment by the Employer to Employee of any royalty, license fee, price
or additional compensation.


3.03.    Non Disclosure of Confidential Information. Except as required in the
faithful performance of Employee’s duties hereunder (or as required by law),
during the Employment Term and for a period of five (5) years after the
termination of such employment (including without limitation by way of
resignation), Employee agrees not to directly or indirectly reveal, report,
publish, disseminate, disclose or transfer any of the Confidential Information
to any person or entity, or utilize for himself or any other person or entity
any of the Confidential Information for any purpose (including, without
limitation, in the solicitation of existing the Employer customers or
suppliers), except in the course of performing duties assigned to him by the
Employer. Employee further agrees to use his best endeavors to prevent the use
for himself or others, or dissemination, publication, revealing, reporting or
disclosure of, any Confidential Information.


3.04    Protection of Reputation. Employee agrees that he will at no time,
either during his employment with the Employer or at any time after termination
of such employment, engage in conduct which injures, harms, corrupts, demeans,
defames, disparages, libels, slanders, destroys or diminishes in any way the
reputation or goodwill of the Employer, its subsidiaries, or their respective
shareholders, directors, officers, employees, or agents, or the services
provided by the Employer or the products sold by the Employer, or its other
properties or assets, including, without limitation, its computer systems
hardware and software and its data or the integrity and accuracy thereof.


3.05    Records and Use of the Employer Facilities. All notes, data, reference
materials, memoranda and records, including, without limitation, data on the
Employer’s computer system, computer reports, products, customers and suppliers
lists and copies of invoices, in any way relating to any of the Confidential
Information or the Employer’s business (in whatever form existing, including,
without limit, electronic) shall belong exclusively to the Employer, and
Employee agrees to maintain them in a manner so as to secure their
confidentiality and to turn over to the Employer all copies of such materials
(in whole or in part) in his possession or control at the request of the
Employer or, in the absence of such a request, upon the termination of
Employee’s employment with the Employer. Upon termination of Employee’s
employment with the Employer, Employee shall immediately refrain from seeking
access to the Employer’s (a) telephonic voice mail, E-mail or message systems,
(b) computer system and (c) computer data bases and software. The foregoing
shall not prohibit Employee from using the Employer’s public Internet (not
intranet) site.



7
3196714-5

--------------------------------------------------------------------------------



ARTICLE FOUR


NON-COMPETE AND NON-SOLICITATION COVENANTS


4.01    Non-Competition and Non-Solicitation. Employee acknowledges that it may
be very difficult for him to avoid using or disclosing the Confidential
Information in violation of Article Three above in the event that he is employed
by any person or entity other than the Employer in a capacity similar or related
to the capacity in which he is employed by the Employer. Employee also
acknowledges that the Company has entered into, and consummated the transactions
contemplated in, the Purchase Agreement with the understanding, inter alia, that
the provisions of this Article Four will be complied with by Employee.
Accordingly, Employee agrees that he will not, during the Employment Term and
for a period ending five years following termination of employment (including
without limitation by way of resignation):


(a)    Directly or indirectly (whether or not for compensation or profit)
through any other individual or entity whether as an officer, director,
shareholder, creditor, partner, promoter, proprietor, associate, employee,
representative or otherwise, become or be interested in, or associated with, any
individual or entity, other than the Company, engaged in any business or
enterprise the nature of which is competitive with that of the Company in the
territories served by the Company; provided however, that, anything above to the
contrary notwithstanding, Employee may, after the date of this Agreement, own as
inactive investors, securities of any corporation engaged in any prohibited
business as described above which is publicly traded on a national securities
exchange or in the over the counter market, so long as the holdings of Employee
and his Affiliates, in the aggregate, constitute less than 1% of the outstanding
voting securities of such corporation.
(b)    Directly or indirectly (whether or not for compensation or profit)
through any other individual or entity call upon, solicit, entice, persuade or
induce any individual which is or has been a customer or supplier of IMES, Inc.
or the Company to terminate, reduce, not enter into, or refrain from renewing or
extending with the Company its contractual or other relationship that such
customer or supplier has with the Business or the Company (or has had with IMES,
Inc.) and shall not approach, respond to, or otherwise deal with any such
customer or supplier for such purpose or authorize or knowingly cooperate with
the taking of any such actions by any other individual or entity.
(c)    Take no action, formal or informal, direct or indirect, to (a) solicit
the employment of or hire any employees while such person is, or was within the
twenty four (24) month period prior to his or her solicitation of employment, an
employee of the Company or one of its Affiliates, other than through general
advertising not specifically directed at such employees, or (b) solicit, entice,
induce or encourage any employees or any other employee, consultant or
independent contractor of the Company to terminate his, her or its relationship
with the Company in order to become an employee of, or a consultant or
independent contractor to, a person other than the Company.
4.02    Nothing in this Article Four (other than the last sentence of this
Section 4.02) shall prohibit Employee from directly or indirectly owning any
interest in Mobile Radiology Solutions, (PR LLC), and nothing herein shall
prevent Employee from managing, controlling, promoting, assisting, rendering
services for, participating in (whether as an officer, director, creditor,
promoter, proprietor, associate, agent, executive, partner, consultant, or sales
representative) financially or otherwise, Mobile Radiology Solutions, (PR LLC).
Nothing in this Article Four (other than the last sentence of this Section 4.02)
shall prevent Mobile Radiology Solutions, (PR LLC) from purchasing CT Scanners
of any make or model and leasing such scanners to any person or entity as
determined in the sole discretion of Employee. The provisions in this Section
4.02 shall not apply to the extent that any activity described herein shall
compete with or otherwise negatively impact the Company, as reasonably
determined by the Company.
4.03    Each of the terms, provisions and restrictions of this Article Four,
including without limitation, Section 4.01, is and is deemed to be severable, in
whole or in part, and if any term, provision or restriction or the application
thereof in any circumstances should be invalid, illegal or unenforceable the
remaining terms, provisions and restrictions or the application thereof to
circumstances other than those to which it is held invalid, illegal or
unenforceable, shall not be affected thereby and shall remain in full force and
effect.

8
3196714-5

--------------------------------------------------------------------------------



4.04    In the event of any breach or violation of the restrictions contained in
this Article Four the period therein specified shall abate during the time of
any violation thereof and that portion remaining at the time of commencement of
any violation shall not begin to run until such violation shall be fully and
finally cured.
ARTICLE FIVE


TERMINATION


5.01    Termination by the Employer for Cause. The Employer shall have the right
to terminate Employee’s employment at any time for “cause.” Prior to such
termination, the Employer shall provide Employee with written notification of
any and all allegations constituting “cause” and Employee shall be given five
(5) working days after receipt of such written notification to respond to those
allegations in writing. Upon receipt of Employee’s response, the Employer shall
meet with Employee to discuss the allegations.


For purposes hereof, “cause” shall mean (i) an act or acts of personal
dishonesty taken by Employee and intended to result in personal enrichment of
Employee, (ii) material violations by Employee of Employee’s obligations or
duties, or under any terms of, this Agreement, which are not remedied in a
reasonable period (not to exceed ten (10) days) after receipt of written notice
thereof from the Employer, (iii) any violation by Employee of any of the
provisions of Articles Three or Four, (iv) Employee being charged, indicted or
convicted (by trial, guilty or no contest plea or otherwise) of (a) a felony,
(b) any other crime involving moral turpitude, or (c) any violation of law which
would impair the ability of the Employer or any affiliate to obtain any license
or authority to do any business deemed necessary or desirable for the conduct of
its actual or proposed business, or (v) any material breach by Employee of the
representations and warranties or other agreements under the Purchase Agreement.


5.02    Termination by the Employer Because of Employee’s Disability, Injury or
Illness. The Employer shall have the right to terminate Employee’s employment if
Employee is unable to perform the duties assigned to him by the Employer because
of Employee’s disability, injury or illness, provided however, such inability
must have existed for a total of one hundred eighty (180) consecutive days
before such termination can be made effective. Any compensation Employee
receives under any disability benefit plan provided by the Employer during any
period of disability, injury or illness shall be in lieu of the Base Salary
compensation which Employee would otherwise receive under Article Two during
such period of disability, injury or sickness.


5.03    Termination as a Result of Employee’s Death. Subject to Section 5.06
below, the obligations of the Employer to Employee pursuant to this Agreement
shall automatically terminate upon Employee’s death.


5.04    Termination by the Employer for any Other Reason. The Employer shall
have the right to terminate Employee’s employment at any time for any reason
upon written notice to Employee.


5.05    Termination by Employee. Subject to the provisions of Articles Three and
Four above, Employee may terminate his employment by the Employer at any time by
sixty (60) days prior written notice to the Employer. In such event the Employer
may elect to terminate the employment at any time after receipt of the notice;
provided however, for compensation purposes, the date of termination shall be
the last day of the notice period.


5.06    Compensation on Termination. If Employee’s employment is terminated
under Sections 5.01, 5.02, 5.03, 5.04 or 5.05 above, the Employer’s obligation
to pay Employee’s Base Salary and Auto Allowance shall cease on the date on
which the termination of employment occurs and shall be prorated and accrued to
the date of termination. The Employer’s obligations and Employee’s rights with
respect to Stock Awards, Options and Other Benefits, if any, shall be governed
by the provisions of the plans under which they are granted (if so granted).


If Employee’s employment is terminated under Sections 5.01 or 5.05 above, the
Employer’s obligation to pay the amounts set forth in Section 2.02 above shall
cease on the date on which the termination of employment occurs and shall be
prorated and accrued to the date of termination. If Employee’s employment is
terminated under Sections 5.02, 5.03 or 5.04 above, then so long as Employee
provides such assistance and time as may reasonably be required

9
3196714-5

--------------------------------------------------------------------------------



by the Employer to effect a smooth transition to the employee(s) assuming
Employee’s duties and responsibilities, the Employer’s obligation to pay the
amounts set forth in Section 2.02 shall continue until the fifth anniversary of
this Agreement, it being understood that in the event of Employee’s death such
obligation shall be owed exclusively to Employee’s estate.


If Employee is a “Specified Employee”, as defined in Internal Revenue Code
Section 409A and the regulations promulgated thereunder, on the date of his
termination of employment, amounts otherwise payable within the first six (6)
calendar months following Employee’s termination of employment, if any, shall be
delayed, to the extent necessary for Employee to avoid the adverse tax
consequences imposed under Code Section 409A. On the first business day of the
seventh calendar month immediately following Employee’s termination of
employment, payment of any such aggregate amount of the delayed cash payment
shall be paid in a lump sum. The Employer’s obligations and Employee’s rights
with respect to Stock Awards, Options and Other Benefits, if any, shall be
governed by the provisions of the plans under which they are granted and paid or
provided to the date on which Employee’s employment is so terminated.
    
ARTICLE SIX


REMEDIES


6.01    Employee acknowledges that the restrictions contained in this Agreement
will not prevent him from obtaining such other gainful employment he may desire
to obtain or cause him any undue hardship and are reasonable and necessary in
order to protect the legitimate interests and expectations of the Employer and
that violation thereof would result in irreparable injury to the Employer.
Employee therefor acknowledges and agrees that in the event of a breach or
threatened breach by Employee of the provisions of Article Three or Article Four
or Section 1.03, the Employer shall be entitled (without the requirement of
posting a bond) to an injunction restraining Employee from such breach or
threatened breach and Employee shall lose all rights to receive any payments
under this Agreement, including without limitation those provided for in Section
2.02. Nothing herein shall be construed as prohibiting or limiting the Employer
from pursuing any other remedies available to the Employer for such breach or
threatened breach; the rights hereinabove mentioned being in addition to and not
in substitution of such other rights and remedies. The period of restriction
specified in Article Four shall abate during the time of any violation thereof,
and the portion of such period remaining at the commencement of the violation
shall begin to run until the violation is fully and finally cured.


6.02    Survival. The provisions of this Article Six and of Articles Three and
Four shall survive the termination or expiration of this Agreement.


ARTICLE SEVEN


MISCELLANEOUS


7.01    Assignment. Employee and the Employer acknowledge and agree that the
covenants, terms and provisions contained in this Agreement constitute a
personal employment contract and the rights and obligations of the parties
thereunder cannot be transferred, sold, assigned, pledged or hypothecated,
excepting that the rights and obligations of the Employer under this Agreement
may be assigned or transferred pursuant to a sale of the business, merger,
consolidation, share exchange, sale of substantially all of the Employer’s
assets or of the business unit or division for which Employee is performing
services, or other reorganization described in Section 368 of the Code, or
through liquidation, dissolution or otherwise, whether or not the Employer is
the continuing entity, provided that the assignee, or transferee is the
successor to all or substantially all of the assets of the Employer or of the
business unit or division for which Employee is performing services and such
assignee or transferee assumes the rights and duties of the Employer, if any, as
contained in this Agreement, either contractually or as a matter of law.


7.02    Severability. Should any of Employee’s obligations under this Agreement
or the application of the terms or provisions of this Agreement to any person or
circumstances, to any extent, be found illegal, invalid or unenforceable in any
respect, such illegality, invalidity or unenforceability shall not affect the
other provisions of this

10
3196714-5

--------------------------------------------------------------------------------



Agreement, all of which shall remain enforceable in accordance with their terms,
or the application of such terms or provisions to persons or circumstances other
than those to which it is held illegal, invalid or unenforceable. Despite the
preceding sentence, should any of Employee’s obligations under this Agreement be
found illegal, invalid or unenforceable because it is too broad with respect to
duration, geographical or other scope, or subject matter, such obligation shall
be deemed and construed to be reduced to the maximum duration, geographical or
other scope, and subject matter allowable under applicable law.


The covenants of Employee in Articles Three and Four and each subparagraph of
Section 4.01 are of the essence of this Agreement; they shall be construed as
independent of any other provision of this Agreement; and the existence of any
claim or cause of action of Employee against the Employer, whether predicated on
the Agreement or otherwise shall not constitute a defense to enforcement by the
Employer of any of these covenants. The covenants of Employee shall be
applicable irrespective of whether termination of employment hereunder shall be
by the Employer or by Employee, whether voluntary or involuntary, or whether for
cause or without cause.


7.03    Notices. Any notice, request or other communication required to be given
pursuant to the provisions hereof shall be in writing and shall be deemed to
have been given when delivered in person or three (3) days after being deposited
in the United States mail, certified or registered, postage prepaid, return
receipt requested and addressed to the party at its or his last known addresses.
The address of any party may be changed by notice in writing to the other
parties duly served in accordance herewith.


7.04    Waiver. The waiver by the Employer or Employee of any breach of any term
or condition of this Agreement shall not be deemed to constitute the waiver of
any other breach of the same or any other term or condition hereof. Failure by
any party to claim any breach or violation of any provision of this Agreement
shall not constitute a precedent or be construed as a waiver of any subsequent
breaches hereof.


7.05    Continuing Obligation. The obligations, duties and liabilities of
Employee pursuant to Articles Three and Four of this Agreement are continuing,
absolute and unconditional and shall remain in full force and effect as provided
herein and survive the termination of this Agreement.


7.06    No Conflicting Obligations or Use. The Employer does not desire to
acquire from Employee any secret or confidential know-how or information which
he may have acquired from others nor does it wish to cause a breach of any non
compete or similar agreement to which Employee may be subject. Employee
represents and warrants that (i) other than for this Agreement, he is not
subject to or bound by any confidentiality agreement or non disclosure or non
compete agreement or any other agreement having a similar intent, effect or
purpose or that would otherwise prevent, or make unlawful, the Employee being
employed by the Company or performing his obligations hereunder to the Company,
and (ii) he is free to use and divulge to the Employer, without any obligation
to or violation of any right of others, any and all information, data, plans,
ideas, concepts, practices or techniques which he will use, describe,
demonstrate, divulge, or in any other manner make known to the Employer during
the performance of services


7.07    Attorneys Fees. In the event that Employee has been found to have
violated any of the terms of Articles Three or Four of this Agreement either
after a preliminary injunction hearing or a trial on the merits or otherwise,
Employee shall pay to the Employer the Employer’s costs and expenses, including
attorneys fees, in enforcing the terms of Articles Three or Four of this
Agreement.


7.08    Advise New Employers. During Employee’s employment with the Employer and
for five (5) years thereafter, Employee will communicate the contents of
Articles Three and Four to any individual or entity which Employee intends to be
employed by, associated with, or represent which is engaged in a business which
is competitive to the business of the Employer.


7.09    Captions. The captions of Articles and Sections this Agreement are
inserted for convenience only and are not to be construed as forming a part of
this Agreement.



11
3196714-5

--------------------------------------------------------------------------------



7.10    Governing Law. This Agreement will be governed by the laws of the State
of Illinois without regard to conflict of laws principles.


[Signature page follows]



12
3196714-5

--------------------------------------------------------------------------------



EMPLOYEE ACKNOWLEDGES THAT HE HAS READ AND FULLY UNDERSTANDS EACH AND EVERY
PROVISION OF THE FOREGOING AND DOES HEREBY ACCEPT AND AGREE TO THE SAME.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


EMPLOYEE                        EMPLOYER                         


/s/ Lee A. McIntyre III                    /s/ Edward J. Richardson
Lee A. McIntyre III    Edward J. Richardson
CEO and Chairman of the Board



13
3196714-5